Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 14, 2022

                                      No. 04-22-00072-CV

                                 JMI CONTRACTORS, LLC,
                                        Appellant

                                                v.

                                   Jose Manuel MEDELLIN,
                                           Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-05983
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER
        The reporter’s record was originally due March 10, 2022, but it was not filed. On March
10, 2022, the court reporter filed a notification of late record, stating the reporter’s record was
not filed because appellant had failed to pay or make arrangements to pay the court reporter’s fee
for preparing the record and appellant was not entitled to appeal without paying the fee.

           We therefore ORDER appellant provide written proof to this court showing either (1)
the reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee; or (2)
appellant is entitled to appeal without paying the reporter’s fee by March 24, 2022. If appellant
fails to respond within the time provided, appellant’s brief will be due within thirty (30) days
from the date of this order, and the court will consider only those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).
                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court